Citation Nr: 0515015	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  01-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral heel 
disorder, to include heel spurs and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to April 
1985, at which time he was discharged due to expiration of 
his term of service.  He served in the U.S. Army Reserve from 
April 1985 to August 1991, during which time he performed 
active duty for training from March to August 1987 and from 
February to July 1989.  He then transferred to an Army 
National Guard unit, and was a member from August 1991 to 
November 1999.  According to a report from the Army National 
Guard, other periods of Active Duty/Active Duty 
Training/Active Duty for Special Work were for a 13-day 
period beginning in January 1999 and ending in February 1999; 
a 15-day period in May 1999, and one day in December 1999.  
He retired from the Iowa Army National Guard in December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for bilateral heel spurs.

The claim was remanded in August 2003 for further 
development.  Most recently, in a supplemental statement of 
the case (SSOC) issued in January 2005, the RO denied 
entitlement to service connection for bilateral plantar 
fasciitis and heel spurs.  The case has been returned to the 
Board for appellate review.  Regrettably, additional 
development is necessary at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran seeks entitlement to service connection for a 
bilateral heel disorder, to include plantar fasciitis and 
heel spurs.  A review of the evidentiary record shows that 
bilateral heel pain, bilateral plantar fasciitis, and a small 
bone spur on his right heel were shown by a private medical 
record in late 1992, many years after service in the U.S. 
Army but during the time the veteran was in the Army National 
Guard.  He was placed first on a temporary one-month limited 
duty profile in November 1992 for no running, and 
approximately nine months later, in August 1993, was placed 
on a permanent profile specifying that he was not to run.  At 
a periodic examination in June 1997 he reported foot trouble, 
and the report shows that he was not then on profile.

In August 1991, the veteran began to serve in the National 
Guard.  Records received in response to a request for records 
pertaining to the veteran's military service include a 
summary of periods of verified service for points earned 
toward retirement, and a detailed report for 1999.  The 
summary for retirement purposes shows that from August 1991 
to November 8, 1991, he earned no active duty points.  For 
each year thereafter, starting on November 9, 1991, he earned 
active duty points ranging from 15 to 36.  Based on this 
information, it seems reasonable to assume that he had 
periods of active duty during these years, although the exact 
dates are not provided except for 1999.  This summary also 
indicates that the veteran had periods of inactive duty for 
training each year ranging from 32 to 50, although the exact 
dates are not provided except for 1999.    

At a VA Compensation and Pension (C&P) examination in April 
2000 there was no tenderness of heels, and the diagnosis was 
bilateral heel pain.  The Board remanded the claim in August 
2003 for further development noting that, while the veteran 
had been afforded a VA examination, such examination did not 
include a medical opinion addressing whether any current 
bilateral heel disorder(s) found is/are related to service.  
The Board had requested that any opinions expressed by the 
examiner must be accompanied by a complete rationale.

Although at a VA examination in March 2004 by Dr. S.T., the 
examiner, noted the veteran's assertion that his symptoms had 
first appeared in 1984, that factual statement does not 
appear to be supported by the record.  The first complaints 
of heel pain are shown in October 1992.  The veteran had 
previously denied having foot trouble at examinations in June 
1986 and December 1988.  

Also at a periodic examination in June 1992, he denied having 
foot trouble and his feet were clinically evaluated as 
normal.  In October 1992 he complained to his private medical 
doctor of having bilateral heel pain for the previous several 
months, and was assessed as having fairly typical bilateral 
plantar fasciitis.  When seen in early November 1992, he was 
not much better and reported having a lot of pain after 
running.  The doctor did not find much on examination other 
than some tenderness over the heels bilaterally.  An X-ray of 
the right heel showed a "minute" or "tiny" developing 
posterior/inferior calcaneal spur.  He received a cortisone 
injection in his right heel and a note for no running for a 
month, which he submitted to his command, and was placed on a 
one-month temporary profile.  In December 1992 he had an 
injection in the left heel.

In April 1993, the veteran reported to his private doctor 
that he had a flare-up of pain and that he had flare-ups of 
pain whenever he ran a lot.  He noted that he was required to 
do running for the National Guard, but at his doctor's 
suggestion would check to see if he could do alternative 
exercise.  He was to return in two weeks if no improvement.  
When next seen in July 1993 for another medical complaint, 
the veteran requested that the doctor write a note for the 
National Guard regarding his problems with his heels.  The 
veteran submitted his doctor's statement recommending 
alternative exercise to running, and received a permanent 
profile on August 31, 1993, which precluded running for 
physical training.  There is no further evidence of treatment 
for plantar fasciitis or heel spurs from the veteran's 
private medical doctor.  

After a VA examination in March 2004, a VA examiner opined: 

It is more likely than not that he has bilateral 
fasciitis equal on the two sides.  It is more 
likely than not that his plantar fasciitis is 
related to his military service.  It is well-
documented that he was treated while in the 
medical [sic] service.  It is more likely than not 
that he has had an increase of symptoms related to 
his activity in military service rather than just 
normal progression of the disease.

The RO requested clarification of the medical opinion as to 
which period of military service the examiner attributed the 
veteran's plantar fasciitis.  The RO pointed out that the 
veteran had several different periods of military service, 
and that different types of service have different criteria 
for service connection.  The RO presented questions for the 
examiner to consider.  

The VA examiner reviewed the claims file and provided an 
addendum to his earlier medical opinion.  He stated:

I can find no documentation of treatment for 
plantar fasciitis prior to October 1992, so I 
believe it is less likely than not the plantar 
fasciitis started before 1992.

It is at least as likely as not that the 
veteran's foot condition, first noted in 1992, 
can be attributed to his period of service in the 
National Guard beginning 08/09/91.

The Board notes that in the questions presented to the VA 
examiner for consideration in his review of his medical 
opinion, for consideration of whether the veteran's foot 
condition could be attributed to active military service or 
one or both of his periods of active duty for training, if 
the answer were yes, he was to provide support for his 
medical opinion.  We further note that a request for support 
of his medical opinion was not included in the question posed 
regarding attribution of the foot disorder to the National 
Guard service beginning on August 9, 1991.  However, this is 
necessary in order to evaluate the examiner's medical 
opinion, and the lack of a rationale for his medical opinion 
precludes effective appellate review.  

The veteran's period of National Guard service beginning on 
August 9, 1991, was not full-time service.  During that 
overall time period in his life, the veteran had a full-time 
civilian occupation and engaged in civilian activities.  The 
service he performed as a member of the National Guard was 
episodic, with the veteran's time between training dates 
spent as a civilian.  He participated in National Guard 
service, approximately one or two weekends a month, 
performing inactive duty training, and a period of active 
duty for training.  Based on the information provided on the 
retirement point summary statement, from August 9, 1991, to 
November 8, 1991, the veteran had no active duty or active 
duty for training, and earned 10 points for inactive duty 
training.  From November 9, 1991, to November 8, 1992, the 
veteran had 15 days of active duty for training and earned 46 
points for inactive duty training.  From November 9, 1992, to 
November 8, 1993, the veteran had 23 days of active duty for 
training and earned 48 points for inactive duty training.  

The evidence of record further shows that the veteran retired 
from the National Guard in 1999.  After his retirement, X-
rays in April 2000 revealed small calcaneal, Achilles, and 
plantar spurs noted on each calcaneus.  At a VA examination 
in April 2000, the veteran reported having experienced heel 
pain since 1995.  His occupation had been as a radio repair 
person for 20 years.  He mentioned that he did no 
recreational walking, but did some walking doing yard work.  

During these years, the veteran was working at a civilian job 
and, in September 2001 when he was seen in physical therapy, 
he reported that he worked standing and walking for hours.  
At a VA examination in March 2004, he reported that his job 
as an electronic technician required a lot of standing and 
not much walking, and that he had pain at the end of a period 
of standing.  He also took care of a small farm with a few 
animals and did hunting, but had not done the latter in the 
prior two years.  When he did go hunting he took along a 
stand.  He denied having any real flare-ups in the previous 
two years.

Approximately five years after the veteran retired from the 
National Guard, X-rays in March 2004 were compared with the 
April 2000 X-rays and showed small bilateral plantar 
calcaneal spurs that had increased in size since the previous 
examination in April 2000.  

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should arrange for Dr. S.T. to review the 
claims file, to include this Remand, and his prior 
medical opinions, and provide support for his 
opinion that it is at least as likely as not that 
the veteran's foot condition can be attributed to 
his period of service in the National Guard 
beginning August 9, 1991.

a.  Dr. S.T. must annotate his report that the 
claims file was in fact made available for 
review.  The determination as to whether an 
additional examination with any further indicated 
special studies is necessary is left to Dr. 
S.T.'s discretion.

b.  Dr. S.T. should support his medical opinion, 
addressing each foot separately, discussing these 
facts: (i) approximately four months after a 
periodic examination in June 1992 at which the 
veteran denied having foot trouble and the 
clinical evaluation for his feet was normal, he 
sought private medical treatment for bilateral 
heel pain and was noted to have bilateral plantar 
fasciitis with a small bone spur forming on his 
right heel; (ii) there is an apparent lack of 
treatment prior to October 1992; (iii) the 
apparent time period prior to onset of the 
condition; (iv) the veteran was placed on 
permanent limited-duty physical profile in August 
1993 which precluded running; (v) the veteran's 
civilian occupation required prolonged standing 
and walking on a daily basis.  

c.  Dr. S.T. should also address the question of 
whether: (i) if the etiology is considered to 
preexist the veteran's periods of service in the 
National Guard after the onset in October 1992, 
in view of the fact that he was placed on 
permanent profile in August 1993 for no running, 
did the preexisting bilateral heel spurs and 
plantar fasciitis undergo a permanent increase in 
underlying foot pathology, as opposed to a mere 
temporary increase in symptomatology, during or 
as a result of his service in the Idaho National 
Guard?; (ii) if so, was the permanent increase in 
the underlying foot pathology due to normal 
progression of the disorder?  (Note: aggravation 
connotes a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or complaints.)  
If the questions cannot be answered without 
resorting to speculation, the physician should so 
state.  

d.  Dr. S.T. should also address whether the 
veteran's plantar fasciitis and heel spurs can be 
attributed to a single event or injury.  

e.  Any opinions expressed by the physician must 
be accompanied by a complete rationale.

2.  If Dr. S.T. is no longer available, please 
forward this request for a supplemental opinion 
(with the deferred examination option) to a second 
doctor specializing in orthopedic foot disorders.

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


